Citation Nr: 1602526	
Decision Date: 01/21/16    Archive Date: 01/28/16	

DOCKET NO.  10-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Steven F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1948.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in August 2012 and March 2013, on which occasions it was remanded for additional development.  In a decision of June 2013, the Board denied entitlement to a total disability rating based on individual unemployability prior to December 29, 2010.  At that same time, the Board dismissed the issue of entitlement to a total disability rating based upon individual unemployability since December 29, 2010 as moot.  

Subsequent to those actions, the appellant appealed the Board's denial of entitlement to a total disability rating based on individual unemployability prior to December 29, 2010 to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary, the Court set aside the Board's decision regarding the issue of entitlement to a total disability based on individual unemployability prior to December 29, 2010, and in so doing, remanded that issue to the Board for readjudication.  The part of the decision that addressed entitlement to a rating in excess of 80 percent for bilateral hearing loss, and entitlement to a total disability rating based on individual unemployability since December 29, 2010 was not disturbed.  It is noted that a schedular 100 percent rating for hearing loss was assigned effective December 29, 2010, rendering a claim for a total disability rating based upon individual unemployability after that date moot.

In a decision of April 2014, the Board once again denied entitlement to a total disability rating based upon individual unemployability prior to December 29, 2010.  That determination was subsequently appealed to the Court, which, in a Memorandum Decision of August 2015, set aside the Board's April 2014 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with the Memorandum Decision.  The case is now, once more, before the Board for appellate review.

The Veteran's Virtual VA electronic claims file, as well as the Veterans Benefits Management System paperless claims processing system, have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a March 2014 Post-Remand Brief pertinent to the issue on appeal.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

Pertinent evidence of record indicates that, prior to December 29, 2010, the Veteran's service-connected disabilities were not so severe as to preclude his engaging in any form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based upon individual unemployability prior to December 29, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.159. 3.340, 3.341, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a Travel Board Hearing in May 2012, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as various statements by the Veteran's family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Total Disability Rating Based upon Individual Unemployability

The Veteran in this case seeks entitlement to a total disability rating based upon individual unemployability prior to December 29, 2010.  In that regard, VA will grant a total rating for compensation purposes based on unemployability where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In this case, the Veteran has met the criteria of a single service-connected disability ratable at 60 percent or more, inasmuch as he has been rated at least 60 percent or more for bilateral hearing loss since February 28, 2006.

For a Veteran to prevail on a claim for a total disability rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Significantly, in determining whether an appellant is entitled to a total disability rating based on individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be taken into considered.  38 C.F.R. § 4.19 (2015).

As noted above, although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  While the Board must review the entire record, it does not have to discuss each and every piece of evidence.  See Gonzales v. West, supra.  Accordingly, the Board will summarize the relevant evidence where appropriate.

Analysis

As noted above, the Veteran is claiming entitlement to a total disability rating based on individual unemployability prior to December 29, 2010.  In that regard, the Veteran submitted his current claim for a total disability rating in February 2009, stating that he had last worked as a painter until he stopped in 1985, and that he was now unable to work due to his hearing loss disability.  In a June 2013 decision, the Board granted a schedular 100 percent rating for service-connected bilateral hearing loss effective from December 29, 2010, and additionally determined that the issue of entitlement to a total disability rating based on individual unemployability from that date onward was moot.

During the period from February 2009 to December 2010, service connection was in effect for hearing loss, evaluated as 80 percent disabling; tinnitus, evaluated as 10 percent disabling; and scars of the bilateral extremities, likewise evaluated as 10 percent disabling.  Significantly, the Veteran has never asserted that his service-connected scars have caused him any difficulty with functioning or employment.  In fact, at his May 2012 hearing, the Veteran specifically indicated that his tinnitus had not caused him problems functioning or communicating with others.  Under the circumstances, the analysis below will focus exclusively on the Veteran's service-connected hearing loss, which he clearly contends is the reason he is unable to obtain and maintain substantially gainful employment.

The Veteran has submitted statements to VA, and testified at a May 2012 Board hearing in which he indicated that he was physically in good shape and would like to work as a greeter or doing cart transferal at a supermarket, but that his hearing loss prevents him from holding a conversation with anyone, and thus prevents him from holding this type of job.  The Veteran has stated that he is unable to comprehend conversations, the television, or regular telephones.  The Veteran has further indicated that he worked as a firefighter for 23 years until he left that job in 1978 for reasons unrelated to hearing loss.  The Veteran stated that he then worked as a painter for a decorating company until 1986 or 1987, and that his hearing loss did make his job more difficult, in that it was more difficult to communicate with people and caused him to make mistakes, or to ask for clarification of instructions.  The Veteran further indicated that his hearing loss would sometimes make him appear unfriendly to those who were unaware that he was hearing impaired.  The Veteran indicated that, when he was working, he had difficulty using the telephone because of his hearing loss, which made his jobs more difficult.  The Veteran also indicated that, despite his hearing loss, he was able to perform his job as a painter, and both hear and understand other people if they spoke slowly, given that he was able to watch their lips.

The Veteran's wife and daughter have submitted statements indicating that the Veteran experiences tremendous difficulty communicating with people because of his hearing loss.  However, they did not discuss how the Veteran's hearing loss affects his ability to work , or whether it would prevent him from all types of employment.

At a February 2009 VA examination, the Veteran reported that he experienced difficulty hearing at all times, even with his hearing aids, and that he had the most trouble understanding women's voices, in particular, when there was even minimal background noise.  The Veteran reported that he worked for the fire department for 23 years and drove a dump truck for one year.  At the time of examination, the examiner found that, while the Veteran's disability had significant effects on his occupational functioning due to hearing difficulty, it had no effect on his usual daily activities.

At the time of a subsequent October 2009 VA examination, the Veteran reported that he was unable to understand conversations without the use of his hearing aid, and that even with his hearing aid, he was unable to hear conversations in the presence of background noise.  At that time, it was once again noted that, while the Veteran's disability would cause significant effects on his occupational functioning due to difficulty hearing and understanding conversation in all listening situations, it had no effects on usual daily activities.

At the time of a subsequent VA examination in January 2010 the Veteran once again described difficulty hearing conversations without his hearing aid, or hearing speech with the hearing aid when background noise was present.  At the time of examination, the examiner found that the Veteran's hearing loss caused significant effects on his occupational functioning, given that it caused him severe difficulty hearing conversational speech and certain environmental sounds.  The examiner further indicated that, while the use of amplification assistance would decrease the Veteran's problems, it would not eliminate his difficulties.  Further, the examiner stated that "this hearing impairment alone would not prevent the average person from obtaining and maintaining gainful employment" and found no effects on the Veteran's usual daily activities.

At a subsequent VA examination in October 2012, the Veteran indicated that his hearing loss made it difficult for him to hear the television, as well as his wife's voice.  In the opinion of the examiner, the Veteran's hearing loss would impact the ordinary conditions of life, as well as his ability to work.  

In an April 2013 addendum to the October 2012 examination, requested for the purpose of further discussion regarding the impact of the Veteran's disability on his occupational functioning, a VA audiologist reviewed the Veteran's VA treatment records and examination reports.  Following that review, the evaluating audiologist offered his opinion that the Veteran's hearing loss and tinnitus disabilities did not cause individual unemployability.  The audiologist further indicated that, while bilateral hearing loss would limit the Veteran's ability to understand speech, there were medical treatments that the Veteran has not yet tried that would lessen the severity of his disability.  The audiologist further indicated that bilateral hearing loss caused "very limited barriers to both physical and sedentary gainful employment," and that he would be "as likely to seek and maintain gainful employment as any other average person."  Finally, the examiner stated that the Veteran's hearing impairment, "as severe as the hearing loss may be, has little, if any effect, upon (his) individual unemployability."  Significantly, the examiner was of the opinion that the Veteran's tinnitus caused no functional disability.

In May 2009, the Veteran's private physician submitted a letter indicating that the Veteran "has no possibility of regaining his hearing.  It is permanently lost.  As a result of this condition, the patient is 100 percent totally and permanently disabled."  Significantly, the physician provided no further explanation of what precisely he meant by "totally and permanently disabled," nor did he provide any rationale or explanation for his conclusion.  The physician did not include any discussion of the Veteran's functional capabilities or work history, and further did not indicate that he was familiar with the Veteran's prior work or medical history.

Based on the aforementioned, the Board is of the opinion that the Veteran's service-connected disabilities, and, in particular, his service-connected hearing loss, did not prevent him from obtaining or retaining substantially gainful employment prior to December 29, 2010.  While prior to that time, the Veteran certainly suffered from a severe hearing loss impairment, which likely has made some employment options more challenging for him, none of the VA examination reports of record have found the he was unable to obtain or maintain substantially gainful employment.  While the Board acknowledges that the Veteran's hearing loss might prevent him from the types of employment where the ability to hear or easily communicate is vital, including his earlier employment as a firefighter, the competent and probative medical opinions in the record indicate the Veteran's disability does not preclude his participation in all forms of sedentary or physical employment.  

Moreover, by the Veteran's own admission, a hearing loss disability would not prevent the Veteran from engaging in his most recent full-time employment as a painter.  Significantly, while certain examiners have acknowledged the considerable impact of the Veteran's severe hearing loss on his functioning, it does not automatically follow that all substantially gainful occupations were made impossible prior to December 29, 2010.  In that regard, the February and October 2009 VA examiners both noted that, while the Veteran's hearing loss had a significant impact on his occupational functioning, it did not prevent him from obtaining and maintaining all substantially gainful employment.  While the only opinions to address the issue of employability at length were those of January 2010 and April 2013, both opinions clearly indicated that the Veteran's hearing loss alone would not significantly affect his employability or preclude him from finding and maintaining employment.  

As indicated in the January 2014 JMPR, there is one medical opinion of record which supports the Veteran's contentions, specifically, that of the May 2009 private physician's letter, which stated that the "natural reading of the phrase '100 percent totally and permanently disabled' would indicate that the physician was opining that Appellant was not employable."  See JMPR, p. 2.  The Board finds, however, that the May 2009 letter is far less probative than the opinions provided by the VA examiners.  

In that regard, those opinions were based upon a full review of the Veteran's entire record, to include pertinent medical records, as well as full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's file, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Although the May 2009 letter was written by a physician, who is presumably competent to discuss the functional impact of the Veteran's disability, the physician did not provide any rationale for his conclusion and, therefore, his opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The May 2009 letter fails to explain why the Veteran would be completely disabled for purposes of employment, or to give any rationale for its finding.  Moreover, such a finding is inconsistent with the functional impact that has been described by the Veteran himself, who has indicated that his primary difficulties with hearing loss have involved difficulty with speech communication, such as using the telephone or understanding instructions.  He has, however, stated that he was able to adequately function in his job as a painter despite his hearing loss disability, and has demonstrated that he is able to understand speech and to communicate when the speech is sufficiently loud, slow, and/or clear.  Accordingly, the Board is of the opinion that, in the absence of any explanation or rationale for why the Veteran's bilateral hearing loss prior to December 29, 2010 would render him "100 percent totally and permanently disabled," the May 2009 physician's letter can be assigned only minimal probative value, with the result that it is greatly outweighed by the far more probative VA opinions of record.

The Board reiterates that the issue is not whether the Veteran is unemployed, or has difficulty finding employment, but rather, whether the Veteran is capable of performing the acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the Veteran may be precluded from some types of employment, such as those which require frequent conversation with the public or use of the telephone, the preponderance of the evidence demonstrates that, prior to December 29, 2010, the Veteran was not precluded from securing and following gainful employment which provided reasonable accommodation for his hearing loss disability.  In that regard, and as noted above, the Veteran himself has stated that he was able to work as a painter for many years, even though his hearing was very poor.

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities, and in particular, his service-connected hearing loss, did not preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience prior to December 29, 2010.  Under the circumstances, the Veteran's claim for a total disability rating based on individual unemployability prior to that date must be denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2015).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to December 29, 2010 is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


